65 N.Y.2d 634 (1985)
In the Matter of Ellen M. Larsen, Appellant,
v.
William Canary et al., Constituting the Suffolk County Board of Elections, et al., Respondents.
Court of Appeals of the State of New York.
Decided May 16, 1985.
Alan D. Oshrin for appellant.
Martin Bradley Ashare, County Attorney (Roy Dragotta of counsel), for William Canary and another, constituting the Suffolk County Board of Elections, respondents, precluded.
John R. McNulty for Albert J. Krupski, respondent, precluded.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, for the reasons stated in the memorandum at the Appellate Division (107 AD2d 809). (See also, Matter of Corrigan v Board of Elections, 38 AD2d 825, affd 30 N.Y.2d 603.)